Title: To George Washington from Daniel Call, 10 January 1799
From: Call, Daniel
To: Washington, George



Sir,
Richmond January 10th 1799

When Mr Bushrod Washington was appointed a Judge, he put his business in the court of Chancery and court of Appeals into my hands. In consequence of which I take the liberty of inclosing you the within Copy of the decree of the Court of Chancery in the suit against West and others. I have the honor to be with the highest respect Sir your very huml. servt

Daniel Call

